The defendant, appellant here, was indicted for the murder of Otto Dilbeck, the indictment charging him with murder in the first degree, and on his trial on pleas of not guilty and not guilty by reason of insanity, he was convicted of the offense of murder in the first degree and sentenced to suffer death as a punishment for said offense.
It appears that the defendant was represented on the trial by counsel of his *Page 284 
own selection, but no brief has been filed here.
We have examined the record proper and find that nothing was reserved thereon for consideration on this appeal. The questions reserved by the bill of exceptions have also been considered, as required by section 3258 of the Code 1923.
The rulings of the court on the trial gave the defendant great latitude in presenting his defense, and in the oral charge gave him the benefit of every rule of law to which he was entitled. We find nothing in the bill of exceptions or on the record that warrants treatment.
The record and proceeding of the trial court are free from error.
Affirmed.
All the justices concur.